DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The recitation “the one or more sensors” in line 1 of claim 7 lacks proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schoeny et al. US 2019/037397 A1.
The applied reference has a common assignee and inventor with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
With respect to claim 1, Schoeny et al. US 2019/037397 A1 disclose a method for reducing material accumulation relative to a closing assembly 32 (see the disclosure in paragraph [0019], lines 8 and 9; see Figure 2) of an agricultural implement 10 (see the disclosure in paragraph [0016], line 2; see Figure 1), the closing assembly 32 (see the disclosure in paragraph [0019], lines 8 and 9; see Figure 2) including first and second closing tools 46 (see the disclosure in paragraph [002], lines 20 and 21; see Figures 2-6) configured to engage soil (see the disclosure in paragraph [0030], the last line thereof) within a field as the agricultural implement 
receiving, at a computing device (see the disclosure in paragraph [0046], lines 9 and 16), an input (see Figure 7) associated with material accumulation (see Figure 7) relative to the closing assembly 32 (see the disclosure in paragraph [0019], lines 8 and 9; see Figure 2);
controlling (via 230 as shown in Figure 7; see the disclosure in paragraph [0046], line 9), with the computing device (see the disclosure in paragraph [0046], lines 9 and 16), an operation of the implement 10 (see the disclosure in paragraph [0016], line 2; see Figure 1) based on the received input (see Figure 7) such that at least one of the first closing tool 46 (see the disclosure in paragraph [002], lines 20 and 21; see Figures 2-6) or the second closing tool 46 (see the disclosure in paragraph [002], lines 20 and 21; see Figures 2-6) moves from a working position (see dashed and solid lines shown in Figures 4 and 5) to a material removal position (see dashed and solid lines shown in Figures 4 and 5) to reduce an amount of material accumulation (see Figure 7) relative to the closing assembly 32 (see the disclosure in paragraph [0019], lines 8 and 9; see Figure 2); and
controlling (via 230 as shown in Figure 7; see the disclosure in paragraph [0046], line 9), with the computing device (see the disclosure in paragraph [0046], lines 9 and 16), an operation of an actuator 60 (see the disclosure in paragraph [0021], lines 7-9) of the implement 10 (see the disclosure in paragraph [0016], line 2; see Figure 1) to actuate the at least one of the first closing tool 46 (see the disclosure in paragraph [002], lines 20 and 21; see Figures 2-6) or the second closing tool 46 (see the disclosure in paragraph [002], lines 20 and 21; see Figures 2-6) from the material removal position (see dashed and solid lines shown in Figures 4 and 5) back to the working position (see dashed and solid lines shown in Figures 4 and 5).

Regarding claim 3, each of the first and second closing tools 46 (see the disclosure in paragraph [002], lines 20 and 21; see Figures 2-6) is rotatable about a respective rotational axis (unnumbered) extending through a center (unnumbered) of the tool 46 (see the disclosure in paragraph [002], lines 20 and 21; see Figures 2-6), and wherein the operation of the implement 10 (see the disclosure in paragraph [0016], line 2; see Figure 1) is controlled such that the at least one of the first closing tool 46 (see the disclosure in paragraph [002], lines 20 and 21; see Figures 2-6) or the second closing tool 46 (see the disclosure in paragraph [002], lines 20 and 21; see Figures 2-6) moves in a manner that increases a lateral distance (see 164,62 (Figure 4) or 164,166 (Figure 5)) defined between the centers (unnumbered) of the first and second closing tools 46 (see the disclosure in paragraph [002], lines 20 and 21; see Figures 2-6).
With respect to claim 4, each of the first and second closing tools 46 (see the disclosure in paragraph [002], lines 20 and 21; see Figures 2-6) is rotatable about a respective rotational axis (unnumbered), wherein the operation of the implement 10 (see the disclosure in paragraph [0016], line 2; see Figure 1) is controlled such that the at least one of the first closing tool 46 (see the disclosure in paragraph [002], lines 20 and 21; see Figures 2-6) or the second closing tool 46 (see the disclosure in paragraph [002], lines 20 and 21; see Figures 2-6) moves in a manner that increases a vertical distance (see 52 (Figure 4)) defined between the rotational axes 
As to claim 5, each respective rotational axis (unnumbered) extends through a center (unnumbered) of the tool 46 (see the disclosure in paragraph [002], lines 20 and 21; see Figures 2-6), and wherein the operation of the implement 10 (see the disclosure in paragraph [0016], line 2; see Figure 1) is controlled such that the at least one of the first closing tool 46 (see the disclosure in paragraph [002], lines 20 and 21; see Figures 2-6) or the second closing tool 46 (see the disclosure in paragraph [002], lines 20 and 21; see Figures 2-6) moves in a manner that increases both the vertical distance (see 52 (Figure 4)) defined between the rotational axes (unnumbered) of the first and second closing tools 46 (see the disclosure in paragraph [002], lines 20 and 21; see Figures 2-6) and a lateral distance (see 164,62 (Figure 4) or 164,166 (Figure 5)) defined between the centers (unnumbered) of the first and second closing tools 46 (see the disclosure in paragraph [002], lines 20 and 21; see Figures 2-6).
Regarding claim 6, the input (see Figure 7) is received from one or more sensors 212,214 (Figure 7) configured to detect one or more parameters (see Figure 7) associated with material accumulation (see Figure 7) relative to the closing assembly 32 (see the disclosure in paragraph [0019], lines 8 and 9; see Figure 2).
With respect to claim 7, the one or more sensors 212,214 (Figure 7) are configured to detect a rotational speed (see Figure 7) of at least one of the first closing tool 46 (see the disclosure in paragraph [002], lines 20 and 21; see Figures 2-6) or the second closing tool 46 (see the disclosure in paragraph [002], lines 20 and 21; see Figures 2-6) and/or vision-based data indicative of the material accumulation (see Figure 7) relative to the closing assembly 32 (see the disclosure in paragraph [0019], lines 8 and 9; see Figure 2).

Regarding claim 9, Schoeny et al. US 2019/037397 A1 disclose controlling (via 230 as shown in Figure 7; see the disclosure in paragraph [0046], line 9) the operation of the implement 10 (see the disclosure in paragraph [0016], line 2; see Figure 1) based on the received input (see Figure 7) such that at least one of the first closing tool 46 (see the disclosure in paragraph [002], lines 20 and 21; see Figures 2-6) or the second closing tool 46 (see the disclosure in paragraph [002], lines 20 and 21; see Figures 2-6) moves from the working position (see dashed and solid lines shown in Figures 4 and 5) to the material removal position (see dashed and solid lines shown in Figures 4 and 5) comprises controlling (via 230 as shown in Figure 7; see the disclosure in paragraph [0046], line 9) the actuation of the actuator 60 (see the disclosure in paragraph [0021], lines 7-9).

With respect to claim 11, Schoeny et al. US 2019/037397 A1 disclose a method for reducing material accumulation (see Figure 7) relative to a ground engaging assembly 32 (see the disclosure in paragraph [0019], lines 8 and 9; see Figure 2) of an agricultural implement 10 (see the disclosure in paragraph [0016], line 2; see Figure 1), the ground engaging assembly 32 (see the disclosure in paragraph [0019], lines 8 and 9; see Figure 2) including first and second ground engaging tools 46 (see the disclosure in paragraph [002], lines 20 and 21; see Figures 2-6) configured to rotate relative to and engage soil (see the disclosure in paragraph [0030], the last line thereof) within a field as the agricultural implement 10 (see the disclosure in paragraph [0016], line 2; see Figure 1) is moved across the field, the method comprising:
receiving, at the computing device (see the disclosure in paragraph [0046], lines 9 and 16), an input (see Figure 7) associated with material accumulation (see Figure 7) relative to the ground engaging assembly 32 (see the disclosure in paragraph [0019], lines 8 and 9; see Figure 2);
controlling (via 230 as shown in Figure 7; see the disclosure in paragraph [0046], line 9), with the computing device (see the disclosure in paragraph [0046], lines 9 and 16), an operation of an actuator 60 (see the disclosure in paragraph [0021], lines 7-9) of the implement 10 (see the disclosure in paragraph [0016], line 2; see Figure 1) based on the received input (see Figure 7) to actuate at least one of the first ground engaging tool 46 (see the disclosure in paragraph [002], lines 20 and 21; see Figures 2-6) or the second ground engaging tool 46 (see the disclosure in paragraph [002], lines 20 and 21; see Figures 2-6) from a working position (see dashed and solid 
controlling (via 230 as shown in Figure 7; see the disclosure in paragraph [0046], line 9), with the computing device (see the disclosure in paragraph [0046], lines 9 and 16), an operation of the actuator 60 (see the disclosure in paragraph [0021], lines 7-9) of the implement 10 (see the disclosure in paragraph [0016], line 2; see Figure 1) to actuate the at least one of the first ground engaging tool 46 (see the disclosure in paragraph [002], lines 20 and 21; see Figures 2-6) or the second ground engaging tool 46 (see the disclosure in paragraph [002], lines 20 and 21; see Figures 2-6) from the material removal position (see dashed and solid lines shown in Figures 4 and 5) to the working position (see dashed and solid lines shown in Figures 4 and 5).
With respect to claim 12, Schoeny et al. US 2019/037397 A1 disclose a system for reducing material accumulation (see Figure 7) relative to a closing assembly 32 (see the disclosure in paragraph [0019], lines 8 and 9; see Figure 2) of an agricultural implement 10 (see the disclosure in paragraph [0016], line 2; see Figure 1), the system comprising:
first and second closing tools 46 (see the disclosure in paragraph [002], lines 20 and 21; see Figures 2-6) configured to engage soil (see the disclosure in paragraph [0030], the last line thereof) within a field as the agricultural implement 10 (see the disclosure in paragraph [0016], line 2; see Figure 1) is moved across the field;
an actuator 60 (see the disclosure in paragraph [0021], lines 7-9) configured to actuate at least one of the first closing tool 46 (see the disclosure in paragraph [002], lines 20 and 21; see Figures 2-6) or the second closing tool 46 (see the disclosure in paragraph [002], lines 20 and 21; 
a controller 230 (as shown in Figure 7; see the disclosure in paragraph [0046], line 9) configured to:
control (via 230 as shown in Figure 7; see the disclosure in paragraph [0046], line 9) an operation of the implement 10 (see the disclosure in paragraph [0016], line 2; see Figure 1) such that the at least one of the first closing tool 46 (see the disclosure in paragraph [002], lines 20 and 21; see Figures 2-6) or the second closing tool 46 (see the disclosure in paragraph [002], lines 20 and 21; see Figures 2-6) moves from the working position (see dashed and solid lines shown in Figures 4 and 5) to the material removal position (see dashed and solid lines shown in Figures 4 and 5) upon receiving an input (see Figure 7) associated with material accumulation (see Figure 7) relative to the closing assembly 32 (see the disclosure in paragraph [0019], lines 8 and 9; see Figure 2), and
control (via 230 as shown in Figure 7; see the disclosure in paragraph [0046], line 9) an operation of the actuator 60 (see the disclosure in paragraph [0021], lines 7-9) to actuate the at least one of the first closing tool 46 (see the disclosure in paragraph [002], lines 20 and 21; see Figures 2-6) or the second closing tool 46 (see the disclosure in paragraph [002], lines 20 and 21; see Figures 2-6) from the removal position (see dashed and solid lines shown in Figures 4 and 5) to the working position (see dashed and solid lines shown in Figures 4 and 5).
As to claim 13, when in the working position (see dashed and solid lines shown in Figures 4 and 5), each of the first and second closing tools 46 (see the disclosure in paragraph [002], lines 20 and 21; see Figures 2-6) is operable to assist in closing a furrow formed in the soil 
Regarding claim 14, each of the first and second closing tools 46 (see the disclosure in paragraph [002], lines 20 and 21; see Figures 2-6) is rotatable about a respective rotational axis (unnumbered) extending through a center (unnumbered) of the tool 46 (see the disclosure in paragraph [002], lines 20 and 21; see Figures 2-6), and wherein the operation of the implement 10 (see the disclosure in paragraph [0016], line 2; see Figure 1) is controlled (via 230 as shown in Figure 7; see the disclosure in paragraph [0046], line 9) such that the at least one of the first closing tool 46 (see the disclosure in paragraph [002], lines 20 and 21; see Figures 2-6) or the second closing tool 46 (see the disclosure in paragraph [002], lines 20 and 21; see Figures 2-6) moves in a manner that increases a lateral distance (see 164,62 (Figure 4) or 164,166 (Figure 5)) defined between the center (unnumbered)s of the first and second closing tools 46 (see the disclosure in paragraph [002], lines 20 and 21; see Figures 2-6).
With respect to claim 15, each of the first and second closing tools 46 (see the disclosure in paragraph [002], lines 20 and 21; see Figures 2-6) is rotatable about a respective rotational axis (unnumbered), wherein the operation of the implement 10 (see the disclosure in paragraph [0016], line 2; see Figure 1) is controlled (via 230 as shown in Figure 7; see the disclosure in paragraph [0046], line 9) such that the at least one of the first closing tool 46 (see the disclosure in paragraph [002], lines 20 and 21; see Figures 2-6) or the second closing tool 46 (see the disclosure in paragraph [002], lines 20 and 21; see Figures 2-6) moves in a manner that increases a vertical distance (see 52 (Figure 4)) defined between the rotational axes (unnumbered) of the first and second closing tools 46 (see the disclosure in paragraph [002], lines 20 and 21; see Figures 2-6).

Regarding claim 17, one or more sensors 212,214 (Figure 7) are configured to detect one or more parameters (see Figure 7) associated with material accumulation (see Figure 7) relative to the closing assembly 32 (see the disclosure in paragraph [0019], lines 8 and 9; see Figure 2), wherein the input (see Figure 7) is received from the one or more sensors 212,214 (Figure 7).
With respect to claim 18, Schoeny et al. US 2019/037397 A1 disclose at least one locking device 48, wherein controlling (via 230 as shown in Figure 7; see the disclosure in paragraph [0046], line 9) the operation of the implement 10 (see the disclosure in paragraph [0016], line 2; see Figure 1) such that the at least one of the first closing tool 46 (see the disclosure in paragraph [002], lines 20 and 21; see Figures 2-6) or the second closing tool 46 (see the disclosure in paragraph [002], lines 20 and 21; see Figures 2-6) moves from the working position (see dashed and solid lines shown in Figures 4 and 5) to the material removal position (see dashed and solid 
As to claim 19, Schoeny et al. US 2019/037397 A1 disclose controlling (via 230 as shown in Figure 7; see the disclosure in paragraph [0046], line 9) the operation of the implement 10 (see the disclosure in paragraph [0016], line 2; see Figure 1) such that the at least one of the first closing tool 46 (see the disclosure in paragraph [002], lines 20 and 21; see Figures 2-6) or the second closing tool 46 (see the disclosure in paragraph [002], lines 20 and 21; see Figures 2-6) moves from the working position (see dashed and solid lines shown in Figures 4 and 5) to the material removal position (see dashed and solid lines shown in Figures 4 and 5) comprises controlling (via 230 as shown in Figure 7; see the disclosure in paragraph [0046], line 9) the operation of the actuator 60 (see the disclosure in paragraph [0021], lines 7-9).
Regarding claim 20, the agricultural implement 10 (see the disclosure in paragraph [0016], line 2; see Figure 1) is a planting implement 10, and wherein each closing tool 46 (see the disclosure in paragraph [002], lines 20 and 21; see Figures 2-6) is configured as a closing disc 46 (see the disclosure in paragraph [0030], line 6). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached on Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



June 13, 2021